UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission File Number 1-14174 AGL RESOURCES INC. Ten Peachtree Place NE, Atlanta, Georgia 30309 404-584-4000 Georgia 58-2210952 (State of incorporation) (I.R.S. Employer Identification No.) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $5 Par Value New York Stock Exchange AGL Resources Inc. is a well-known seasoned issuer. AGL Resources Inc. is required to file reports pursuant to Section 13 of the Securities Exchange Act. AGL Resources Inc.: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. AGL Resources Inc. has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. AGL Resources Inc. believes that during the 2013 fiscal year, its executive officers, directors and 10% beneficial owners subject to Section 16(a) of the Securities Exchange Act complied with all applicable filing requirements, except as set forth under the caption “Section 16(a) Beneficial Ownership Reporting Compliance” in AGL Resources Inc.’s Proxy Statement for the 2014 Annual Meeting of Shareholders. AGL Resources Inc. is a large accelerated filer and is not a shell company. The aggregate market value of AGL Resources Inc.’s common stock held by non-affiliates of the registrant (based on the closing sale price on June 29, 2013, as reported by the New York Stock Exchange), was $5,081,511,045. The number of shares of AGL Resources Inc.’s common stock outstanding as of January 31, 2014 was 118,901,889. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2014 Annual Meeting of Shareholders (Proxy Statement) to be held on April 29, 2014, are incorporated by reference in Part III of this Form 10-K. TABLE OF CONTENTS Page Glossary of Key Terms 3 Part I Item 1. Business 4 Distribution Operations 4 Retail Operations 10 Wholesale Services 10 Midstream Operations 13 Cargo Shipping 14 Other 14 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 25 Item 2. Properties 25 Item 3. Legal Proceedings 26 Item 4. Mine Safety Disclosures 26 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Executive Summary 28 Results of Operations 28 Operating Metrics 30 Liquidity and Capital Resources 36 Critical Accounting Policies and Estimates 42 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 47 Item 8. Financial Statements and Supplementary Data 52 Report of Independent Registered Public Accounting Firm 52 Management’s Report on Internal Control Over Financial Reporting 53 Consolidated Statements of Financial Position 54 Consolidated Statements of Income 56 Consolidated Statements of Comprehensive Income 57 Consolidated Statements of Equity 58 Consolidated Statements of Cash Flows 59 Note 1 - Organization and Basis of Presentation 60 Note 2 - Significant Accounting Policies and Methods of Application 60 Note 3 - Regulated Operations 72 Note 4 - Fair Value Measurements 76 Note 5 - Derivative Instruments 78 Note 6 - Employee Benefit Plans 80 Note 7 - Stock-based and Other Incentive Compensation Plans and Agreements 84 Note 8 - Debt and Credit Facilities 87 Note 9 - Equity 89 Note 10 - Non-Wholly Owned Entities 90 Note 11 - Commitments, Guarantees and Contingencies 93 Note 12 - Income Taxes 95 Note 13 - Segment Information 96 Note 14 - Selected Quarterly Financial Data (Unaudited) 99 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 99 Item 9A. Controls and Procedures 99 Item 9B. Other Information Part III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services Part IV Item 15. Exhibits, Financial Statement Schedules Signatures Schedule II Glossary 2 Table of Contents GLOSSARY OF KEY TERMS AFUDC Allowance for funds used during construction, which represents the estimated cost of funds, from both debt and equity sources, used to finance the construction of major projects and is capitalized in rate base for ratemaking purposes when the completed projects are placed in service AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support the AGL Capital commercial paper program AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC Chattanooga Gas Chattanooga Gas Company Chicago Hub A venture of Nicor Gas, which provides natural gas storage and transmission-related services to marketers and gas distribution companies California Commission California Public Utilities Commission, the state regulatory agency for Central Valley Compass Energy Compass Energy Services, Inc., which was sold in 2013 EBIT Earnings before interest and taxes, the primary measure of our operating segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense EPA U.S. Environmental Protection Agency ERC Environmental remediation costs associated with our distribution operations segment that are generally recoverable through rate mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Georgia Natural Gas The trade name under which SouthStar does business in Georgia Golden Triangle Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Henry Hub A major interconnection point of natural gas pipelines in Erath, Louisiana where NYMEX natural gas future contracts are priced Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIBOR London Inter-Bank Offered Rate LIFO Last-in, first-out LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission MGP Manufactured gas plant Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. - an acquisition completed in December 2011 and former holding company of Nicor Gas Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program NUI NUI Corporation NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter Pad gas Volumes of non-working natural gas used to maintain the operational integrity of the natural gas storage facility, also known as base gas PBR Performance-based rate, a regulatory plan at Nicor Gas that provided economic incentives based on natural gas cost performance. The plan terminated in 2003 PGA Purchased Gas Adjustment Piedmont Piedmont Natural Gas Company, Inc. Pivotal Home Solutions Nicor Energy Services Company, doing business as Pivotal Home Solutions Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services Sawgrass Storage Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. Seven Seas Seven Seas Insurance Company, Inc. SNG Substitute natural gas, a synthetic form of gas manufactured from coal SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Tennessee Authority Tennessee Regulatory Authority, the state regulatory agency for Chattanooga Gas Term Loan Facility $300 million credit agreement entered into by AGL Capital to repay the $300 million senior notes that matured in 2011 TEU Twenty-foot equivalent unit, a measure of volume in containerized shipping equal to one 20-foot-long container Triton Triton Container Investments LLC Tropical Shipping Tropical Shipping and Construction Company Limited U.S. United States VaR Value-at-risk is the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability. Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas WACOG Weighted average cost of gas WNA Weather normalization adjustment Glossary 3 Table of Contents PART I ITEM 1. BUSINESS Unless the context requires otherwise, references to “we,” “us,” “our” and the “company” are intended to mean AGL Resources Inc. The operations and businesses described in this filing are owned and operated, and management services are provided, by distinct direct and indirect subsidiaries of AGL Resources. AGL Resources was organized and incorporated in 1995 under the laws of the State of Georgia. Business Overview AGL Resources, headquartered in Atlanta, Georgia, is an energy services holding company whose primary business is the distribution of natural gas through our natural gas distribution utilities. We also are involved in several other businesses that are mainly related and complementary to our primary business. Our operating segments consist of the following five operating and reporting segments which are consistent with how management views and manages our businesses. Distribution Operations · · Serves 4.5 million customers across 7 states Performance driven by customer growth and/or usage, regulatory outcomes and infrastructure investment Retail Operations · · Serves 620,000 energy customers and 1.1 million service contracts across 17 states Performance driven by market leading position in Georgia as well as our June 2013 acquisition of approximately 33,000 residential and commercial relationships and our January 2013 acquisition of approximately 500,000 service contracts Wholesale Services · · Engages in natural gas storage, gas pipeline arbitrage and provides natural gas asset management and/or related logistics services for most of our utilities, as well as for non-affiliated companies Sequent’s portfolio of storage and transportation capacity is well positioned to serve customers and capture value under improving market conditions but remains subject to volatility in reported earnings due to changes in natural gas prices Midstream Operations · · Consists primarily of high deliverability natural gas storage facilities Business remains challenged due to weak seasonal spreads and continued oversupply of natural gas Cargo Shipping · · · Provides shipping services to, from and between the Bahamas and the Caribbean Includes Seven Seas and our investment in Triton Business improving due to higher volumes For more information on our segments, see Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” under the caption “Results of Operations” and Note 13 to our consolidated financial statements under Item 8 herein. Merger with Nicor On December 9, 2011, we closed our merger with Nicor and created a combined company with increased scale and scope in the distribution, storage and transportation of natural gas. As a result, we are currently one of the nation’s largest natural gas distribution companies based on customer count. The effects of Nicor’s results of operations and financial condition are reflected for the 12 months ended December 31, 2013 and 2012, while our 2011 results include activity from December 10, 2011 through December 31, 2011. Distribution Operations Our distribution operations segment is the largest component of our business and includes seven natural gas local distribution utilities with their primary focus being the safe and reliable delivery of natural gas. These utilities construct, manage and maintain intrastate natural gas pipelines and distribution facilities and include: Utility State Number of customers (in thousands) Approximate miles of pipe Nicor Gas Illinois Atlanta Gas Light Georgia Virginia Natural Gas Virginia Elizabethtown Gas New Jersey Florida City Gas Florida Chattanooga Gas Tennessee 63 Elkton Gas Maryland 6 Total Glossary 4 Table of Contents Competition and Customer Demand All of our utilities face competition from other energy products. Our principal competitors are electric utilities and oil and propane providers serving the residential, commercial and industrial markets throughout our service areas. Additionally, the potential displacement or replacement of natural gas appliances with electric appliances is a competitive factor. Competition for space heating and general household and small commercial energy needs generally occurs at the initial installation phase when the customer or builder makes decisions as to which types of equipment to install. Customers generally continue to use the chosen energy source for the life of the equipment. Customer demand for natural gas could be affected by numerous factors, including: · changes in the availability or price of natural gas and other forms of energy; · general economic conditions; · energy conservation; · legislation and regulations; · the cost and capability to convert from natural gas to alternative fuels; · weather; · new commercial construction; and · new housing starts. We continue to develop and grow our business through the use of a variety of targeted marketing programs designed to attract new customers and to retain existing customers. These efforts include working to add residential customers, multifamily complexes and commercial customers who use natural gas for purposes other than space heating, as well as evaluating and launching new natural gas related programs, products and services to enhance customer growth, mitigate customer attrition and increase operating revenues. The natural gas related programs generally emphasize natural gas as the fuel of choice for customers and seek to expand the use of natural gas through a variety of promotional activities. In addition, we partner with numerous third-party entities such as builders, realtors, plumbers, mechanical contractors, architects and engineers to market the benefits of natural gas appliances and to identify potential retention options early in the process for those customers who might consider converting to alternative fuels. Sources of Natural Gas Supply and Transportation Services Procurement plans for natural gas supply and transportation to serve our regulated utility customers are reviewed and approved by our state utility commissions. We purchase natural gas supplies in the open market by contracting with producers, marketers and from our wholly owned subsidiary, Sequent, under asset management agreements. We also contract for transportation and storage services from interstate pipelines that are regulated by the FERC. On occasion, when firm pipeline services are temporarily not needed, we may release the services in the secondary market under FERC-approved capacity release provisions or utilize asset management arrangements, thereby reducing the net cost of natural gas charged to customers for most of our utilities. Peak-use requirements are met through utilization of company-owned storage facilities, pipeline transportation capacity, purchased storage services, peaking facilities and other supply sources, arranged by either our transportation customers or us. We have been able to obtain sufficient supplies of natural gas to meet customer requirements. We believe natural gas supply and pipeline capacity will be sufficiently available to meet market demands in the foreseeable future. Transportation Our utilities use firm pipeline entitlements, storage services and/or peaking capacity contracted with interstate capacity providers to serve the firm natural gas supply needs of our customers. In addition, Nicor Gas, Atlanta Gas Light, Chattanooga Gas, Elizabethtown Gas and Virginia Natural Gas operate on-system LNG facilities, underground natural gas storage fields and/or propane/air plants to meet the gas supply and deliverability requirements of their customers in the winter period. Generally, we work to build a portfolio of year-round firm transportation, seasonal storage and short-duration peaking services that will meet the needs of our customers under severe weather conditions with adequate operational flexibility to reliably manage the variability inherent in servicing customers using natural gas for space heating.Including seasonal storage and peaking services in this portfolio is more efficient and cost effective than reserving firm pipeline capacity rights all year for a limited number of cold winter days. Typically, our firm contracts range in duration from 3 to 10 years.We work to stagger terms to maintain our ability to adjust the overall portfolio to meet changing market conditions. Our utilities have contracted for capacity that is predominately sourced from producing areas in the midcontinent and gulf coast regions, and they continue to evaluate capacity options that will provide long-term access to reliable and affordable natural gas supplies.We have and will continue to evaluate options to acquire capacity rights for shale gas being produced in close proximity to our service territories. Given the number of agreements held by our utilities and the amount of capacity under contract, we make decisions as to the termination, extension or renegotiation of contracts every year.Slower demand and the growth in natural gas production from non-traditional supply basins have made the value assessment of capacity contracts more complex. Glossary 5 Table of Contents Supply Six of our utilities use asset management agreements with our wholly owned subsidiary, Sequent, for the primary purpose of reducing our utility customers’ gas cost recovery rates through payments to the utilities by Sequent (for Atlanta Gas Light these payments are controlled by the Georgia Commission and utilized for infrastructure improvements and to fund heating assistance programs, rather than for a reduction to gas cost recovery rates). Under these asset management agreements, Sequent supplies natural gas to the utility and markets excess capacity to improve the overall cost of supplying gas to the utility customers. At this time, the utilities primarily purchase their gas from Sequent.The purchase agreements require Sequent to provide firm gas to our utilities. However, these utilities maintain the right and ability to make their own gas supply purchases. This right allows our utilities to make long-term supply arrangements if they believe it is in the best interest of their customers. Nicor Gas has not entered into an asset management agreement with Sequent or any other parties. Each agreement with Sequent has either an annual minimum guarantee within a profit sharing structure, a profit sharing structure without any annual minimum guarantee or a fixed fee. From the inception of these agreements in 2001 through 2013, Sequent has made sharing payments under these agreements totaling $225 million. The following table provides payments made by Sequent to our utilities under these agreements during the last three years. Total amount received In millions Expiration Date Atlanta Gas Light $
